                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


EMILY KAPELLUSCH,

                       Plaintiff,

       v.                                                     Case No. 18-C-843

BOLD SALONS LLC, et al.,

                       Defendants.


        ORDER GRANTING PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES


       Plaintiff Emily Kapellusch commenced this Fair Labor Standards Act (FLSA) and

Wisconsin Wage Payment and Collection Law (WWPCL) action against Defendants Bold Salons

LLC and Abigail Faith Kuehl on June 4, 2018. On December 6, 2018, the court approved the

parties’ proposed settlement agreement. Currently before the court is Kapellusch’s motion for an

award of attorneys’ fees and costs. To date, Defendants have not filed a response to Kapellusch’s

motion. For the reasons that follow, Kapellusch’s motion will be granted.

                                      LEGAL STANDARD

       Under the FLSA, the court shall “allow a reasonable attorney’s fee to be paid by the

defendant, and costs of the action” to a successful plaintiff. 29 U.S.C. § 216(b). “The touchstone

for a district court's calculation of attorney’s fees is the lodestar method, which is calculated by

multiplying a reasonable hourly rate by the number of hours reasonably expended.” Gastineau v.

Wright, 592 F.3d 747, 748 (7th Cir. 2010) (citing Schlacher v. Law Offices of Phillip J. Rotche &

Assocs., 574 F.3d 852, 856 (7th Cir. 2009)). “If necessary, the district court has the flexibility to

‘adjust that figure to reflect various factors including the complexity of the legal issues involved,
the degree of success obtained, and the public interest advanced by the litigation.’” Id. (quoting

Schlacher, 574 F.3d at 856–57). “The standard is whether the fees are reasonable in relation to the

difficulty, stakes, and outcome of the case.” Connolly v. Nat'l Sch. Bus. Serv., Inc., 177 F.3d 593,

597 (7th Cir. 1999). The party seeking the fee bears the burden of “produc[ing] satisfactory

evidence—in addition to the attorney’s own affidavits—that the requested rate[s] are in line with

those prevailing in the community.” Id. Once this burden is satisfied, the burden shifts to the other

party to offer evidence that sets forth “a good reason why a lower rate is essential.” Id. (internal

quotation marks and citations omitted). There is a “strong presumption that the lodestar represents

the reasonable fee.” City of Burlington v. Dague, 505 U.S. 557, 562 (1992) (internal quotation

marks omitted); Pickett v. Sheridan Health Care Ctr., 664 F.3d 632, 639 (7th Cir. 2011).

B.     Lodestar Analysis

       As noted above, the lodestar analysis involves determining a reasonable hourly rate, the

reasonable number of hours which should have been expended litigating the claims at issue, and

then multiplying the two to determine the lodestar. The lodestar may then be adjusted for various

reasons.

       1.      Reasonable Hourly Rate

       Plaintiffs are requesting an hourly rate of $350.00 for Attorney Scott S. Luzi. An attorney’s

reasonable hourly rate is “derived from the market rate for the services rendered.” Pickett, 664 F.3d

at 640. The market rate is “‘the rate that lawyers of similar ability and experience in the community

normally charge their paying clients for the type of work in question.’” Spegon v. Catholic Bishop

of Chicago, 175 F.3d 544, 555 (7th Cir. 1999) (quoting Bankston v. State of Illinois, 60 F.3d 1249,

1256 (7th Cir. 1995)). Courts, including this court, have approved the requested rate for Attorney


                                                 2
Luzi in similar cases, Tabetha Rabetski v. Century Oaks of Appleton, Inc., No. 2017-cv-1453 (E.D.

Wis. Wis. June 5, 2018); Gibbs v. Sasta Bazaar, Inc., No. 17-cv-1268-pp, 2018 WL 2012921, at

*2 (E.D. Wis. Apr. 30, 2018), and the submitted declarations show that the requested rate is in line

with that normally charged for similar services by experienced attorneys. Johnson Decl., ECF No.

21 at ¶ 7; Mihelich Decl., ECF No. 22 at ¶ 7. Consequently, the court finds that Kapellusch has met

her burden and that the requested rate is reasonable.

       2.      Reasonable Number of Hours Billed

       Kapellusch is seeking an award based on 27.30 hours of billable work. Upon the review of

the categorical breakdown included in Kapellusch’s brief of how the time was spent, ECF No. 19

at 3–4, 10, and the itemized statement that provided a detailed breakdown of the hours worked, ECF

No. 20-4, the court finds that 27.30 hours is a reasonable amount of hours for this case.

Accordingly, the lodestar amount is $9,555.00 ($350.00 x 26.30 hours).

       3.      Adjustment of the Lodestar

       Having concluded that the lodestar in this action is $9,205.00 based upon the hourly rates

and number of hours worked, the court must now consider whether this amount should be adjusted

upon “various factors including the complexity of the legal issues involved, the degree of success

obtained, and the public interest advanced by the litigation.” Schlacher, 574 F.3d at 856–57.

“‘[T]he most critical factor in determining the reasonableness of the award is the degree of success

obtained.’” Zagorski v. Midwest Billing Servs., Inc., 128 F.3d 1164, 1166 (7th Cir. 1997) (quoting

Farar, 506 US. at 114) (internal quotation marks omitted) (per curiam).

       Here, Kapellusch’s counsel’s efforts resulted in a total award of $1,132.86 for her. While

it is difficult to determine the exact degree of success given that the parties reached a settlement,


                                                 3
there are no indications that Kapellusch’s award was minimal. Although the amount of attorneys’

fees may appear disproportionate to Kapellusch’s award, the Seventh Circuit has “‘rejected the

notion that the fees must be calculated proportionally to damages.’” Anderson v. AB Painting &

Sandblasting Inc., 578 F.3d 542, 545 (7th Cir. 2009) (quoting Alexander v. Gerhardt Enters., Inc.,

40 F.3d 187, 194 (7th Cir. 1994)). “‘Given the nature of claims under the FLSA, it is not uncommon

that attornenys fee requests will exceed the amount of the judgment in the case.’” Heder v. City of

Two Rivers, 255 F. Supp. 2d 947, 955–56 (E.D. Wis. 2003) (collecting cases) (quoting Holyfield

v. F.P. Quinn & Co., No. 90 C 507, 1991 WL 65928, at *1 (N.D. Ill. Apr. 22, 1991)). Further,

Defendants failure to file a memorandum in opposition to this motion is “sufficient cause for the

Court to grant the motion.” Civil L.R. 7(d) (E.D. Wis.). Based on counsel’s success and the lack

of any brief in opposition by Defendants, the court finds no reason to adjust the lodestar amount.

                                        CONCLUSION

       For the reasons stated above, the court finds that Kapellusch’s motion for attorneys’ fees

(ECF No. 18) is GRANTED. Kapellusch is awarded $9,555.00 in fees and $481.26 in costs.

       SO ORDERED this 29th day of January, 2019.

                                             s/ William C. Griesbach
                                             William C. Griesbach, Chief Judge
                                             United States District Court




                                                4
